Citation Nr: 0421811	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-07 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a skin disability to 
include chloracne, as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from March 1960 
to September 1960 in the Army National Guard and from July 
1964 to January 1968 in the United States Army.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  

In September 2003, the Board remanded this claim to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review.  

In December 1997, the RO denied service connection for PTSD 
and so informed the veteran that same month.  The veteran did 
not timely appeal that decision.  In a July 2002 argument, 
the veteran's representative addresses the issue of 
entitlement to service connection for a mental disorder.  
This matter is referred to the RO for consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  As the veteran's claim was filed prior to November 9, 
2000 and was not final as of that date, the VCAA applies in 
this case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

The veteran seeks service connection for a skin disability to 
include chloracne, as due to exposure to Agent Orange.  His 
service personnel records show that he had service in 
Vietnam.  Thus, exposure to Agent Orange is presumed.  38 
U.S.C.A. § 1116(f) (2003).  

The law provides a rebuttable presumption of service 
connection for certain diseases, including chloracne, which 
become manifest after separation from service (subject to 
certain periods of time for certain diseases including 
chloracne) in veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
(d), 3.309(e).  To establish service connection for chloracne 
based on this presumption, VA regulations require that 
chloracne shall have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 
3.307(a)(6)(iii).  

The Board notes that the medical evidence of record does not 
show that the veteran has chloracne although he states that 
he is being treated for that disorder by VA.  Regardless, 
however, there is no evidence in this case of chloracne 
having manifested itself within a year of the veteran's 
having left Vietnam in the late 1960s, a requirement for the 
presumption of service connection to apply. 38 C.F.R. § 
3.307(a)(6)(ii).  

Moreover, there is no presumption of service connection 
afforded for the other various diagnoses which have been 
rendered for the veteran's skin disorder, such as basal cell 
carcinoma, nodulocystic acne, cysts, papules and comedones, 
based on exposure to herbicides in service.  Concerning this, 
the Secretary of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991, has determined that 
a presumption of service connection based on exposure to 
herbicides, such as Agent Orange, is not warranted for 
certain conditions, including any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted. 68 Fed. Reg. 27,630 (2003).

Nevertheless, the courts have determined that the law does 
not preclude a veteran from establishing service connection 
for a disorder as due to Agent Orange exposure with proof of 
actual direct causation, a task that "includes the difficult 
burden of tracing causation to a condition or event during 
service" such as exposure to herbicides or other chemicals.  
Combee v. Brown, 34 F.3d 1039, 1040-43 (1994).  As with any 
claim for service connection on a "direct" basis, the 
evidence must establish that current disability exists and 
that that disability either had its onset in service or is 
the result of a disease or injury -- or of an event, such as 
exposure to herbicides -- incurred in service.  The veteran's 
representative has argued that consideration of direct 
service connection has not been undertaken by the RO.  

The veteran's service medical records show that at service 
separation for his period of service in the National Guard in 
August 1960, the examiner noted severe pocket and scarred 
skin from acne over the face and neck.  Current medical 
records show treatment for various skin complaints.  In 
September 1997, the veteran gave a history of having basal 
cell carcinomas removed when undergoing a VA examination for 
an unrelated disorder.  On VA outpatient treatment records, 
it is noted that in September 2000, cysts were noted on the 
veteran's back and papules were noted on his face.  The 
examiner found, history of basal cell carcinoma and possible 
pigmented basal cell carcinoma on the left chin.  A skin 
biopsy done in September 2000 showed skin cancer.  In 
November 2000, the veteran was seen for follow-up of excision 
of a cyst.  On VA examination in January 2002, the examiner 
noted that the veteran reported having a history of severe 
nodulocystic acne.  The veteran also reported having skin 
cancers on the left chin, right chin and right ear.  The 
assessment was, history of skin cancers; history of severe 
nodulocystic acne sequelae from severe nodulocystic acne 
which is manifesting primarily as cysts on the back which are 
at time inflamed and have to be surgically treated.  VA 
outpatient records show that in June 2002, the examiner found 
widespread acneaform nodules, cysts, papules and comedones 
over the back, neck and retroauricular area.  

As noted, the veteran was found to have a skin disability at 
service separation in the National Guard and he has currently 
been diagnosed with skin disabilities.  An opinion on the 
relationship, if any between the service finding and his 
current complaints has not been sought by the RO.  In 
addition, the January 2002 examiner noted that photographs 
had been taken; however these are not in the file.

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.  The RO should secure the 
photographs taken at the January 2002 VA 
examination and associate them with the 
claims file.  

2.  The RO should schedule the veteran 
for an appropriate examination(s) to 
determine whether a diagnosis of 
chloracne may be confirmed and to render 
diagnoses of all skin disorders found to 
be present currently.  All indicated 
diagnostic tests are to be performed.  
The claims file must be provided to the 
examiner for review, and the examiner 
must indicate in the examination report 
that this has been accomplished.  

The examiner should render an opinion as 
to whether a diagnosis of chloracne may 
be confirmed in this case and request 
that the examiner provide a rationale for 
his conclusion.   If the diagnosis of 
chloracne is confirmed, the examiner 
should render an opinion as to whether it 
is more likely, less likely, or as likely 
as not that the chloracne is due to 
exposure to herbicides such as Agent 
Orange in service as opposed to some 
other factor or factors.  

Whether or not found currently on 
examination, a skin disorder variously 
diagnosed as basal cell carcinoma, 
nodulocystic acne, cysts, papules and 
comedones has been diagnosed in the past.  
Therefore, the examiner should render an 
opinion as to whether it is more likely, 
less likely, or as likely as not that a 
skin disorder, to include basal cell 
carcinoma, nodulocystic acne, cysts, 
papules and comedones is related to 
service, including exposure to herbicides 
such as Agent Orange in service as 
opposed to some other factor or factors.  
Complete rationale must be provided.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4. After complying with the notice and 
duty-to-assist provisions of the VCAA 
regulations, the RO should re-adjudicate 
the claim.  If any benefit sought is 
denied, a SSOC should be issued.  The 
veteran and his representative should be 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




